DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 2, lines 3-4, replace “the first pad.” to --one of the first pads.--.
Claim 3, line 2, replace “the second pad” to --the second pads--.
Claim 7, line 6, replace “space” to --a space--.

Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, wherein the substrate comprises a first surface, a second surface opposite to the first surface, and an accommodation groove;
wherein the accommodation groove passes through the second surface and the first surface;
wherein the inductor comprises a magnetic core and an inductive coil disposed in the magnetic core;
wherein the magnetic core comprises a base and a protrusion disposed on an outer surface of the base;
wherein the outer surface on which the protrusion is disposed and that is of the base abuts on the second surface
wherein the protrusion is accommodated in the accommodation groove; 
wherein the chip comprises an installation surface;
wherein the chip is installed over the first surface and the installation surface is separated from and opposite to the first surface,
wherein the protrusion in the accommodation groove is exactly projected on the installation surface of the chip; and
wherein the electrical element is located around the chip.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837